Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150616(105)                                                                                       Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  CRAIG HECHT,                                                                                                        Justices
           Plaintiff-Appellee,
  v                                                                 SC: 150616
                                                                    COA: 306870
                                                                    Genesee CC: 10-093161-CL
  NATIONAL HERITAGE ACADEMIES, INC.,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion to review taxation of costs is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2016
         s1017
                                                                               Clerk